McDonald, judge.
The offense is that of operating a motor vehicle on a public road while intoxicated; the punishment, confinement in jail for thirty days and a fine of $50.00.
Appellant gave notice of appeal and filed an appeal bond during the same term of court at which he was convicted. This does not satisfy the statute, and this Court is without jurisdiction to enter any order other than to dismiss the appeal. Article 830, Vernon’s Ann.C.C.P.; Griffin v. State, Tex. Cr.App., 272 S.W.2d 523; Deming v. State, 167 Tex.Cr.R. 592, 322 S.W.2d 543.
The appeal is dismissed.